713 So. 2d 1063 (1998)
Eric ADAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 97-4291.
District Court of Appeal of Florida, First District.
July 9, 1998.
Nancy A. Daniels, Public Defender, and P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, and Amelia L. Beisner, Assistant Attorney General, Tallahassee, for Appellee.
ALLEN, Judge.
The appellant challenges a Baker Act order of involuntary placement for treatment pursuant to section 394.467, Florida Statutes. As in Wickland v. State, 642 So. 2d 670 (Fla. 1st DCA 1994), the order refers to a purported witness who did not testify, and describes the factual basis of the ruling by merely quoting from the petition for involuntary placement. Furthermore, while the court also made oral findings at the conclusion of the hearing, a need for treatment and medication does not in itself justify a Baker Act commitment. See Williams v. State, 522 So. 2d 983 (Fla. 1st DCA 1988). Rather, there must be clear and convincing evidence that without treatment the appellant would pose a real and present threat of substantial harm to his own well-being, or a substantial likelihood that in the near future he would inflict serious bodily harm on himself or another, as evidenced by recent behavior. § 394.467(1)(a)2. Because the record evidence *1064 does not satisfy this standard in the present case, the appealed order is reversed.
MINER and KAHN, JJ., concur.